Citation Nr: 1110502	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-00 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $4,580.91, to include the issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1971 to July 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO's Committee on Waivers and Compromises (COWC) denied waiver of recovery of an overpayment of compensation benefits in the amount of $14,007.26.  Following the Veteran's timely notice of disagreement, the RO issued a supplemental statement of the case in May 2009 that granted a partial waiver.  A waiver of collection of the amount of $9,426.35 was granted.  Thus, the amount remaining at issue is, as noted above, $4,580.91.

The Board acknowledges that the Veteran's representative submitted a written statement in October 2010 that appears to address withdrawal of the Veteran's claim for waiver of overpayment.  In this statement, however, the representative wrote specifically to inform VA that the Veteran was withdrawing his hearing request; there is no indication from either the Veteran or his representative that he intended this statement to serve as a formal withdrawal of his claim for waiver of overpayment, as required by 38 C.F.R. § 20.204 (2010).  The Board notes in that connection that the representative specifically stated that the Veteran would not appear for a scheduled hearing because "the issue for which he requested a hearing has been resolved and a review of the problem (A/R) is no longer required.  Please close out the hearing request."  However, the Board does not find this statement to express a clear intention to withdraw the underlying claim on appeal; rather, the statement merely indicates that the Veteran will not report for a scheduled hearing.  If the Veteran intends otherwise, he may still withdraw his appeal in its entirety.



REMAND

The record indicates that the overpayment at issue was created due to the retroactive termination of the Veteran's disability compensation benefits, after the RO learned in May 2006 that the Veteran had been identified as a "fugitive felon" because he was the subject of an outstanding warrant dated July 15, 2005.  The RO took action in November 2006 to retroactively terminate the Veteran's compensation benefits, effective July 15, 2005; this action resulted in the creation of an overpayment in the calculated amount of $14,007.26.  As noted in the Introduction above, however, the RO issued a supplemental statement of the case in May 2009 in which it granted a waiver of the collection of the amount of $9,426.35.  Thus, the amount remaining at issue is, as noted above, $4,580.91.

A review of the record indicates that, in April 2005, the Veteran was granted a total disability rating based on unemployability due to service-connected disability (TDIU), effective from November 22, 2002.  

According to the May 2008 denial of the waiver issued by the COWC and the May 2009 supplemental statement of the case, VA received documentation from VA's Office of the Inspector General that the Veteran had an outstanding felony warrant against him and notified the Veteran in May 2006 that VA had discovered that he was the subject of an outstanding arrest warrant dated July 15, 2005.  The SSOC also states that evidence reflects that the warrant was withdrawn on February 1, 2006.  In November 2006, based on this information, the RO terminated the Veteran's VA benefits, effective from July 15, 2005, to February 1, 2006.  

A Veteran eligible for compensation benefits may not be paid such benefits for any period during which he or she is a "fugitive felon."  38 U.S.C.A. § 5313B (West 2002).  "Fugitive felon" means a person who is a fugitive by reason of:  (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  "Felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n) (2010).  While "fugitive" is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th Ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  

The Veteran has challenged the validity of the underlying debt and has claimed that he is entitled to a waiver of the remaining overpayment.  In particular, the Veteran contends that VA erred in terminating his benefits and creating an overpayment on the basis that he was a fugitive felon.  He asserts that he should not have been placed in "fugitive felon" status, as he did not fit the definition.  In that connection, the Veteran claims that the warrant resulted from a "traffic stop," not a serious or violent crime, and is not among the types of crimes for which VA's rule was created.  The Veteran also asserts that he had no knowledge that a felony warrant had been issued against him until he was notified by a friend in the police department that his name was on a list of outstanding warrants.  He contends that he never attempted to flee prosecution or conceal his whereabouts, and that he voluntarily made attempts to clear the warrant soon after he was made aware of the warrant.  

It does not appear that the RO has fully developed the issue of the validity of the debt.  Further, the RO appears not to have obtained or attempted to obtain the actual warrant at issue in this appeal, or to determine what efforts, if any, were made to serve the warrant on the Veteran or otherwise provide him with notice of its existence.  See Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066 (N.D. Cal. 2004); Hull v. Barnhart, 336 F. Supp. 2d 1113 (D. Or. 2004) (both holding that SSA's interpretation that the mere presence of a warrant is sufficient to establish fugitive felon status is in contradiction to the underlying statute and regulations applicable to SSA benefits).  

From the evidence of record, it is not clear whether the Veteran was aware of the presence of the warrant until he received the letter from the RO proposing to terminate his compensation benefits.  In that connection, the Board notes that the Veteran stated in his June 2008 notice of disagreement that although he was stopped for a traffic violation in July 2005, he was released without a ticket or summons and had no idea of the outstanding warrant until a friend on the police force informed him of it.  It is similarly not clear if the Veteran engaged in any actions that might be construed as fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees.  Further evidentiary development is thus needed to determine whether the Veteran was correctly identified as a fugitive felon.  The Board notes that VA's regulation defining fugitive felon suggests an element of intent-to flee from prosecution, an individual would first have to know that he or she was facing prosecution.  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd Cir. 2005) (referring to SSA's essentially identical fugitive felon provision and holding that the statute's use of the words "to avoid prosecution" confirms that for flight to result in a suspension of benefits, it must be undertaken with a specific intent to avoid prosecution).  

Here, it is not clear if the Veteran engaged in any actions that might be construed as fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2).  On remand, the RO should obtain a copy of the July 15, 2005, warrant and any evidence from the local law enforcement department about when the warrant was served on the Veteran and any other investigative reports that may shed light on the Veteran's knowledge of when the warrant was issued and what actions he may have taken upon becoming aware of the warrant (either through proper service or through actual notice).  

Accordingly, this case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ must attempt to obtain, from the state or local law enforcement agency that had jurisdiction with regard to the warrant in question, a copy of the warrant as well as any documentation of the charge for which the warrant was issued on July 15, 2005.

2.  The AOJ must ask the appropriate agency, state or local, whether it had any information that the Veteran had tried to avoid prosecution during the time that the warrant was outstanding.  The AOJ must also attempt to document all efforts to serve the warrant, if feasible.

3.  The AOJ must attempt to obtain the proper documentation from the appropriate agency that indicates how and in what manner the warrant was cleared and resolved on February 1, 2006.  

4.  After completion of the above and any additional development deemed necessary, the AOJ must adjudicate the issue of validity of the overpayment, and must then re-adjudicate the waiver issue remaining on appeal.  In part, this re-adjudication must address the question of whether the Veteran was properly considered a "fugitive felon" under 38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2010).  All applicable laws and regulations must be considered.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

